DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 16 December 2020.
Priority
The instant claims find support in the provisional applications 62/689,852, 62/715,822, 62/748,549 and 62/828,501, and therefore receive the benefit to the filing date of 06/26/2018. 
Furthermore, acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-14, 16-17, 22, 79-80 and 104 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landa et al. (U.S. 2016/0369119 A1).
Landa et al.  disclose the following claimed limitations:
Regarding independent Claim 1, a system, comprising: a flexible intermediate transfer member (102) (ITM) comprising a stack of multiple layers (see §§0147-0148) and having one or more markers (§0152) engraved in at least one of the layers, at one or more respective marking locations along the ITM, wherein the ITM is configured to receive ink droplets from an ink supply system (300) to form an ink image thereon, and to transfer the ink image to a target substrate (§§0136-0153 and Figs. 1, 3; please note that in the instant disclosure “any suitable technique, such as laser marking, laser ablating, and/or direct part marking (e.g., mechanical punching and/or pinning)” is referred to as reading on “engraving” (see §0049 of the instant disclosure), which is accordingly broadly interpreted to mean any suitable marking technique);
one or more sensing assemblies (107) disposed at one or more respective predefined locations relative to the ITM, and configured to produce signals indicative of respective positions of the markers (§0152); and 
a processor (109), which is configured to receive the signals, and, based on the signals, to control a deposition of the ink droplets on the ITM (§0152).
Regarding Claim 2, wherein at least one of the markers comprises at least one code selected from a list consisting of: a grid marker, a motion encoding code, a one-dimensional (1D) barcode, a two- dimensional (2D) barcode, and a three-dimensional (3D) barcode (§0152). Please note that the disclosure “the position and speed of the blanket must be both known and controlled. For this purpose, the blanket can be marked at or near its edge with one or more markings spaced in the direction of motion of the blanket” is understood to read at least on the limitation “a motion encoding code”. Please further note that the disclosure “Sensor 107, or another sensor (not shown) also determines the time at which the seam of the blanket passes the sensor. For maximum utility of the usable length of the blanket, it is desirable that the images on the blanket start as close to the seam as feasible” is understood to read at least on the limitation “a grid marker”.
Regarding Claim 13, at least one station or assembly, wherein the processor is configured, based on the signals, to control an operation of the at least one station or assembly of the system (§0152).
Regarding Claim 14, wherein the at least one station or assembly is selected from a list consisting of (a) an image forming station (300, §§0136-0139 and Fig. 1), (b) an impression station (140, 142, 502, 504, §0150 and Fig. 1), (c) an ITM guiding system, (d) one or more drying assemblies, (e) an ITM treatment station, and (f) an image quality control station (§0152).
Regarding Claim 16, wherein the impression station comprises a rotatable impression cylinder and a rotatable pressure cylinder (140, 142, 502, 504, §0150 and Fig. 1), configured to transfer the ink image to the target substrate, and wherein the processor is configured, based on the signals, to control at least one operation selected from a list consisting of (a) timing of engagement and disengagement between the impression and pressure cylinders, (b) a motion profile of at least one of the impression and pressure cylinders, and (c) a size of a gap between the disengaged impression and pressure cylinders  (§0152).
Regarding Claim 17, wherein the processor is configured to control, based on the signals, at least one of: (a) a drying process applied by at least one of the drying assemblies for drying the ink droplets deposited on the ITM, (b) a velocity of one or more rollers of the ITM guiding system (§0152), (c) at least one of a cooling process, a cleaning process and a treatment process of the ITM at the ITM treatment station, or (d) at least one imaging parameter of a digital image of the ink image acquired and processed by the image quality control station (§0152).
Regarding Claim 22, the one or more markers inherently comprises a continuous marker formed along at least a portion of the ITM.
Regarding independent Claim 79, an intermediate transfer member (102) (ITM) configured for receiving ink droplets to form an ink image thereon and for transferring the ink image to a target substrate (§§0136-0153 and Figs. 1, 3), the ITM comprising: 
one or more layers (see §§0147-0148); and 
one or more markers (§0152) integrated with at least one of the one or more layers at one or more respective marking locations along the ITM.
Regarding Claim 80, wherein at least one of the markers comprises a marker engraved in at least one of the one or more layers at a selected respective marking location. Please note that in the instant disclosure “any suitable technique, such as laser marking, laser ablating, and/or direct part marking (e.g., mechanical punching and/or pinning)” is referred to as reading on “engraving” (see §0049 of the instant disclosure), which is accordingly broadly interpreted to mean any suitable marking technique. 
Regarding Claim 104, wherein the markers are configured to indicate an amount of stretching of the ITM (“markings spaced in the direction of motion of the blanket”, §0152). 
Claim(s) 60 and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (U.S. 2018/0149998 A1).
Furukawa et al.  disclose the following claimed limitations:
Regarding independent Claim 60, a method for producing an intermediate transfer member (ITM), the method comprising: 
providing one or more layers (111, 112, §§0238-0254 and Figs. 11-12); and 
forming one or more markers in at least one of the one or more layers so as to constitute an integral part thereof (§§0065-0066, 0118, 0243, 0246).
Regarding Claim 90, wherein forming the one or more markers comprises engraving one or more of the markers in at least one of the layers (§§0065-0066, 0118, 0243, 0246).
Claim(s) 79 and 90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landa et al. (U.S. 2015/0024648 A1).
Landa et al.  disclose the following claimed limitations:
Regarding independent Claim 79, an intermediate transfer member (Title) (ITM) configured for receiving ink droplets to form an ink image thereon and for transferring the ink image to a target substrate (§§0004-0012), the ITM comprising: 
one or more layers (§§0087-0095, 0105 and Figs. 1B, 2-16, 24-28); and 
one or more markers (§§0064, 0379, 0381) integrated with at least one of the one or more layers at one or more respective marking locations along the ITM.
Regarding Claim 90, wherein the one or more layers comprise at least: 
(a) an opaque layer (28), which is configured to attenuate intensity of light impinging thereon, from being transmitted therethrough (§§0352-376 and e.g. Figs. 25-28), and
(b) a transparent layer (12), which is configured to pass intensity of light impinging thereon (§§0035, 0087-0095; please note that at least some of the elastomers disclosed, e.g. alkyl acrylate copolymer, are transparent, particularly at thicknesses listed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (U.S. 2016/0369119 A1) in view of Kita et al. (U.S. 2002/0061451 A1).
Landa et al.  disclose the following claimed limitations:
Regarding Claim 5, all limitations of Claim 2, from which Claim 5 depends.
Landa et al.  do not disclose the following claimed limitations:
Regarding Claim 5, one or more light sources associated respectively with at least one of the sensing assemblies, such that each light source is facing the respective sensing assembly or coupled to the respective sensor, and wherein each of the light sources is configured to illuminate the ITM.
Kita et al.  disclose the following claimed limitations:
Regarding Claim 5, one or more light sources (48) associated respectively with at least one of the sensing assemblies, such that each light source is facing the respective sensing assembly (47) or coupled to the respective sensor (49), and wherein each of the light sources is configured to illuminate the ITM (§0255 and Fig. 11E).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the light sources of Kita et al. into the system of Landa et al. to provide an inexpensive yet reliable and accurate detector.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (U.S. 2016/0369119 A1) in view of Furukawa et al. (U.S. 2018/0149998 A1).
Landa et al.  disclose the following claimed limitations:
Regarding Claim 28, all limitations of Claim 1, from which Claim 28 depends;
wherein the stack of multiple layers comprises at least a first layer and a second layer, which is disposed on the first layer (see §§0147-0148).
Landa et al.  do not disclose the following claimed limitations:
Regarding Claim 28, wherein at least one of the markers is engraved into at least part of at least one of the first and second layers.
Furukawa et al.  disclose the following claimed limitations:
Regarding Claim 28, wherein at least one of the markers (120) is engraved into at least part of at least one of the first and second layers (111, 112, §§0065-0066, 0118, 0238-0254 and Figs. 11-12).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the engraving of Furukawa et al. into the system of Landa et al. to provide deep markers for reliable detection.
Claims 23, 25 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (U.S. 2016/0369119 A1) in view of Kitani et al. (U.S. 2004/0265016 A1).
Landa et al.  disclose the following claimed limitations:
Regarding Claim 23, all limitations of Claim 1, from which Claim 23 depends. 
Regarding Claim 82, all limitations of Claim 79, from which Claim 82 depends.
Landa et al.  do not disclose the following claimed limitations:
Regarding Claim 23, wherein at least one of the markers engraved in the ITM comprises filling material, which is configured to fill at least part of a structure formed in at least one of the ITM layers.
Regarding Claim 25, wherein the filling material is configured to change at least one optical property of at least one of the ITM layers, or to change at least one optical property of the entire ITM.
Regarding Claim 82, wherein at least one of the markers engraved in the ITM comprises filling material, which is configured to fill at least part of a structure formed in at least one of the ITM layers.
Kitani et al.  disclose the following claimed limitations:
Regarding Claim 23, wherein at least one of the markers engraved in the ITM comprises filling material (carbon black), which is configured to fill at least part of a structure formed in at least one of the ITM layers (§0268).
Regarding Claim 25, wherein the filling material is configured to change at least one optical property of at least one of the ITM layers, or to change at least one optical property of the entire ITM (§0268; please note that carbon black changes at least one optical property, color, of the entire ITM).
Regarding Claim 82, wherein at least one of the markers engraved in the ITM comprises filling material (carbon black), which is configured to fill at least part of a structure formed in at least one of the ITM layers (§0268).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the filling material of Kitani et al. into the system of Landa et al. to render the intermediate transfer member electrically conductive, so as to avoid accumulation of static charge when in use.
Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 6 and 10 is the inclusion of the limitations of a system including first and second slits, which are formed at a predefined distance from one another and are configured to pass, through the slit assembly, one or more light beams emitted from the light source, wherein, when a given marker of the markers is aligned with the first slit, the sensing assembly is configured to produce a first signal indicative of a position of the given marker aligned with the first slit, and when the given marker is aligned with the second slit, the sensing assembly is configured to produce a second signal indicative of the position of the given marker aligned with the second slit, and wherein, the processor is configured to detect, based on the first and second signals, a deformation of the ITM. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853          




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853